                  Case 3:19-cv-08320-VC Document 17 Filed 07/28/20 Page 1 of 3



1
     DAVID L. ANDERSON, CSBN 149604
2    United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
3    Regional Chief Counsel, Region IX
     Social Security Administration
4
     AMANDA SCHAPEL, CSBN 271295
5    Special Assistant United States Attorney
            160 Spear Street, Suite 800
6           San Francisco, CA 94105-1545
            Telephone: (415) 977-8983
7
            Facsimile: (415) 744-0134
8           E-mail: Amanda.Schapel@ssa.gov

9    Attorneys for Defendant

10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13
14                                                )
     TIARA LANAE GEORGE,                          )   CIVIL NO. 3:19-cv-08320-VC
15                                                )
            Plaintiff,                            )   STIPULATION AND PROPOSED
16                                                )
            vs.                                   )   ORDER EXTENDING TIME TO FILE
17                                                )   DEFENDANT’S OPPOSITION TO
     ANDREW SAUL,                                 )   PLAINTIFF’S MOTION FOR
18                                                )   SUMMARY JUDGMENT
     Commissioner of Social Security,             )
19                                                )
            Defendant.                            )
20                                                )

21
22
23
24
25
26
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC        1
               Case 3:19-cv-08320-VC Document 17 Filed 07/28/20 Page 2 of 3



1           IT IS HEREBY STIPULATED by the parties, through their respective counsel of record, and
2    subject to approval of the Court, that Defendant shall have an extension of 30 days to respond to
3
     Plaintiff’s Motion for Summary Judgment. Counsel for Defendant requests this extension because of
4
     her heavy workload, including 68 circuit and district court cases, and because Defendant needs
5
6    additional time to respond to the issues raised in Plaintiff’s Motion. The current due date is July 22,

7    2020. The new due date for Defendant’s brief will be August 21, 2020, and the new due date for
8    Plaintiff to serve and file any reply will be September 4, 2020.
9
            This is Defendant’s first request for an extension.
10
11
12                                                 Respectfully submitted,

13   Dated: July 21, 2020                  By:     /s/ Lauren M. Johnson*
                                                   LAUREN M. JOHNSON
14                                                 Bay Area Legal Aid
15                                                 (*as authorized by email on 7/21/20)
                                                   Attorney for Plaintiff
16
     Dated: July 21, 2020                          DAVID L. ANDERSON
17                                                 United States Attorney
18
                                           By:     /s/ Amanda Schapel
19                                                 AMANDA SCHAPEL
                                                   Special Assistant United States Attorney
20
                                                   Attorneys for Defendant
21
22
23
24
25
26
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC                2
              Case 3:19-cv-08320-VC Document 17 Filed 07/28/20 Page 3 of 3



1                                                 ORDER
2
3    PURSUANT TO STIPULATION, IT IS SO ORDERED:

4
5            July 28, 2020
     Dated:________________                  By:___________________________________
6                                                HON. VINCE CHHABRIA
                                                 United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stip. & Prop. Order, 3:19-cv-08320-VC           3
